Citation Nr: 1026453	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  04-35 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for a back 
disability.

2.  Entitlement to service connection for cervical spine 
disability.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to September 
1975.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on appeal.  
The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge in August, 2006.

In January 2007, the case was remanded to the RO for further 
development.  

The issue of entitlement to service connection for 
cervical spine disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's claim for low back disability was initially 
denied by an August 1992 rating decision; the Veteran did not 
appeal the decision and it became final.  

2.  Evidence received since the August 1992 decision, in the form 
of the Veteran's testimony concerning continuity of low back 
symptomatology since service, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  

3.  Although the Veteran experienced isolated instances of low 
back pain in service, a chronic low back disability is not shown 
to have become manifest in service or for several years 
thereafter, and is not shown to be otherwise related to active 
service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim 
for service connection for low back disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2009). 

2.  The criteria for entitlement to service connection for low 
back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

Given that the Veteran's claim for service connection for low 
back disability is being reopened, an assessment of VA's duties 
under the VCAA pertaining to claims to reopen is unnecessary.  

Regarding the underlying claim for service connection, in an 
initial January 2003 letter pre-rating letter, the RO provided 
notice to the Veteran regarding what information and evidence was 
needed to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  The 
April 2003 RO rating decision reflects the initial adjudication 
of the claim after issuance of the January 2003 letter.  

Post rating, a January 2007 letter requested that the Veteran 
provide any pertinent evidence in his possession consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159(b) then in effect 
and also provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  After issuance of the January 
2007 letter and the opportunity for the Veteran to respond, the 
March 2009 supplemental statement of the case (SSOC) reflects 
readjudication of the claim.   Hence, the Veteran is not shown to 
be prejudiced by the timing of this latter notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.   Pertinent medical evidence 
associated with the claims file consists of the service treatment 
records and VA medical records.  Also of record and considered in 
connection with the appeal is the transcript of the August 2006 
Board hearing, along with various written statements provided by 
the Veteran, and by his representative on his behalf. 

As the Veteran's claim for service connection for low back 
disability is being reopened, the Board has also considered 
whether a VA examination is necessary prior to deciding the 
claim.  An examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with another 
service-connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  In the instant case, the 
evidence does not indicate that the Veteran's claimed low back 
disability may be associated with service or with a service 
connected disability.  The Board notes that there is no medical 
evidence even suggesting a nexus between current low back 
disability and service and as explained in detail below, no 
credible evidence of continuity of low back symptomatology since 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that no further RO action, prior to appellate 
consideration of the claim, is required.  In summary, the duties 
imposed by the VCAA have been considered and satisfied.  Through 
various notices of the RO, the Veteran has been notified and made 
aware of the evidence needed to substantiate the claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development required to 
create any additional evidence to be considered in connection 
with the claim.   Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the appeal.  Any such error is 
deemed harmless and does not preclude appellate consideration of 
the matter herein decided, at this juncture.  See Mayfield,  20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

In an August 1992 decision, the RO denied the veteran's claim 
seeking service connection for low back disability, finding that 
the Veteran's currently diagnosed acute right sciatica with 
herniated nucleus pulposus was not shown to have been incurred or 
aggravated in service.  The RO noted that the low back pain for 
which the Veteran was treated in service was acute and transitory 
and there were no indications that he had any residual disability 
at the time of separation from service.   As the Veteran did not 
appeal this decision it is final.  38 U.S.C.A. § 7104. 

The relevant evidence of record at the time of the August 1992 RO 
decision included the service treatment records and VA treatment 
records. 
Service treatment records reveal that the Veteran was seen by 
medical personnel a few times for low back pain in service.  A 
July 17, 1974 progress note reflects that the Veteran was 
complaining of low back pain for the past two weeks.  He 
indicated that he had experienced no specific trauma.  Physical 
examination revealed that the right flank was tender without 
muscle spasm.  The diagnostic impression was probable muscle 
strain and the Veteran was advised to reduce his activity level 
and to apply heat to the area.   A subsequent July 22, 1974 
progress note reflects that the Veteran returned to the clinic 
again complaining of persistent low back pain.  He was again 
advised to apply heat to the area and was also prescribed Valium.

On August 1975 separation examination the spine was found to be 
normal with no decreased range of motion or deformity found.  It 
was noted that the Veteran had had occasional lower back pain 
since 1974, which was treated symptomatically with no 
complications or sequelae.  On his August 1975 report of medical 
history the Veteran reported that he had had recurrent back pain. 

VA progress notes reflect that the Veteran was admitted to the 
hospital on February 27, 1992 with acute episodes of lumbar pain 
with radiation to the right lower extremity for about two weeks 
prior to admission.  Initial treatment included non-steroidal 
anti-inflammatory medications, muscle relaxants and pain 
medications, with no relief.   An April 1992 discharge summary 
reflects that the Veteran subsequently received pain injections, 
which immediately brought 75% improvement.  Discharge diagnoses 
included acute right sciatica and herniated nucleus pulposus of 
L3-4 with neural foraminal encroachment on the right. 

Evidence received since the August 1992 rating decision includes 
VA treatment records, statements from the Veteran and his 
representative, hearing testimony from the Veteran and treatise 
evidence pertaining to orthopedics, arthritis and related 
conditions.

The VA treatment records include additional documentation of 
treatment the Veteran received for right sciatica and herniated 
nucleus pulposus in 1992.  A September 1992 VA neurosurgery 
consultation report shows that the Veteran gave a history of low 
back pain since working construction in February 1992. 
In his January 2003 claim the Veteran indicated that in 1974 
while serving in Korea, he was driving a truck when he hit a pot 
hole.  As a result he experienced neck and back pain, which he 
alleged had continued until the present day.  

The treatise evidence submitted along with an October 2006 brief 
by the Veteran's representative refers primarily to the cervical 
spine but more generally covers the nature of arthritis and disc 
degeneration and indicates that injury to the spine can sometimes 
result in these problems.   

During the August 2006 Board hearing, the Veteran testified that 
he was not sure if he hurt his low back during the truck accident 
during service and more generally was not sure how his low back 
pain started in service.  He thought that maybe he hurt his back 
during basic training or that working in the motor pool may have 
contributed to the problem.   He did not recall any specific 
trauma to the back.    

He indicated that after service, in 1992, his back became worse 
and worse to the point where he could not stretch his hand to his 
side.  Consequently, he went to the VA hospital where all he 
received was pain pills and cortisone shots.  He never received 
any surgery for the low back.  The Veteran indicated that he was 
not aware of sustaining any injuries to either the back or neck 
after service.   

In October 2006 argument, the Veteran's representative argued 
that the Veteran's lay testimony indicating continuity of low 
back symptomatology since service, combined with the treatise 
evidence showing a possible relationship between early trauma and 
accelerated degeneration of the spine is new and material because 
it may now provide a basis to allow the claim if a medical 
opinion provides a nexus between the symptoms and the claimed 
disability.  
  
III.  Legal Criteria and Analysis

The August 1992 RO decision is the last final decision in this 
matter.  However, "if new and material evidence is presented or 
secured with respect to a claim which has been disallowed", the 
claim may be reopened and considered on its merits."  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.  

For claims to reopen received on or after August 29, 2001, "new" 
evidence means existing evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The VCAA provides that nothing in the section shall be construed 
as requiring VA to reopen a previously disallowed claim except 
when new and material evidence has been presented or secured.  
See 38 U.S.C.A. § 5103A.  Evidence that is merely cumulative of 
other evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  That 
an injury incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Claim to Reopen

In the instant case, the Veteran's allegation of continuity of 
low back symptomatology since service is new as there is no 
indication from the record that he alleged such continuity prior 
to the original August 1992 RO denial.  Additionally, as the 
credibility of this allegation must be presumed (see Justus, 3 
Vet. App. 510 (1992)), the Board also finds that this evidence 
relates to an unestablished fact necessary to substantiate the 
claim as it tends to indicate that the Veteran's current low back 
disability, herniated nucleus pulposus with sciatica, was 
actually incurred in service.  Additionally, it also raises a 
reasonable possibility of substantiating the claim; if the 
Veteran did experience such continuity since service it is 
definitely possible that his current herniated nucleus pulposus 
with sciatica is related to the low back pain he experienced in 
service.  Accordingly, the Board finds that the Veteran's 
testimony as to continuity of symptomatology constitutes new and 
material evidence and that the claim for service connection for 
low back disability may be reopened.  38 C.F.R. § 3.156(a).    

B.  Service connection

As the Veteran's claim for service connection for low back 
disability has been reopened, the Board must now consider the 
claim on its merits.  

As noted above, the Veteran's service treatment records do show 
some treatment for low back pain in 1974.  However, on August 
1975 separation examination, the Veteran's spine was found to be 
normal with no decreased range of motion or deformity.  It was 
also noted that there were no complications or sequelae from the 
problems he experienced in 1974.  Accordingly, the evidence does 
not establish that a chronic low back disability became manifest 
in service.  38 C.F.R. § 3.303(b).      
   
The record then does not contain any reference to low back 
problems until 1992, some 17 years after service.   Moreover, 
none of the post-service medical records contain any indication 
that the Veteran's current low back disability noted so many 
years after the veteran's separation from active service, is 
related to such service, to include low back pain therein.  A 
lengthy interval of time between service and initial postservice 
manifestation of a "disability" for which service connection is 
sought is, of itself, a factor against a finding that the 
disability was incurred or aggravated in service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has alleged continuity of low back symptomatology 
since service and is competent to do so.  However, the Board does 
not finds this allegation credible.  Notably, unlike the 
Veteran's more specific allegation pertaining to continuity of 
neck symptomatology (i.e. intermittent pins and needles pain when 
looking upward), the Veteran has provided no description of the 
type of allegedly continuous low back symptomatology he has been 
experiencing since service.  Instead, he has simply put forth a 
blanket assertion that his low back problems continued since 
experiencing back pain in service.  Also, given that the Veteran 
affirmatively sought medical attention for low back pain of an 
apparently mild nature in service, the Board presumes that had he 
experienced continued low back symptomatology he would have 
affirmatively sought treatment for it.  However, as mentioned, 
the record does not contain any reference to any treatment for 
low back problems after service until 1992 and the Veteran has 
not offered any explanation as to why he did not seek any 
treatment for the alleged low back problems over the 15 years 
between 1975 and 1992. 

Additionally, the Veteran affirmatively reported during the 
September 1992 neurosurgical consultation that he had experienced 
lower back pain since working construction in February 1992 and 
did not note any low back pain prior to this point.  Nor is there 
any other report contained in the 1992 treatment records 
indicating continuity of low back symptomatology,  Had he been 
experiencing continuous low back symptoms since service, rather 
than pain only since February 1992, the Board presumes that he 
would have reported this to the consulting neurosurgeon and /or 
other practitioners who treated him in 1992.  

Further, the Board notes that the Veteran has been inconsistent 
in describing how he hurt his back in service.  Initially, in his 
January 2003 claim the Veteran indicated that he experienced back 
pain after hitting the pot hole with his truck in service.  
However, during the August 2006 Board hearing the Veteran 
testified that he was not sure if he hurt his low back during the 
truck accident during service and more generally, was not sure 
how his low back pain started in service, indicating that it 
might have had something to do with his work in the motor pool.  
Thus, the Veteran's inconsistent and uncertain reports regarding 
when and how his back pain actually began call into question his 
entirely non-specific assertion that this pain had continued from 
service until 1992.  Taken together, the Veteran's non-
specificity, in reporting continuity, lack of explanation for not 
receiving treatment until 1992, lack of any report of symptom 
continuity when providing a history in 1992, and inconsistent 
reporting pertaining to the initial cause of his low back pain in 
service lead the Board to conclude that the Veteran's report of 
continuity of low back symptomatology is not credible.  

Additionally, inasmuch as the Veteran otherwise contends that his 
low back disability is related to service as a layperson he is 
not competent to provide a medical opinion regarding such a 
medical nexus  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   Further, as explained above, a VA examination is not 
necessary in this case. 

In summary given that a chronic low back disability was not shown 
in service and was not shown to have become manifest until many, 
many years after service and given that there is no competent 
evidence of a nexus between the Veteran's current low back 
disability and service, including low back pain therein, the 
Board must conclude that the weight of the evidence is against a 
finding of service connection for low back disability.  The 
preponderance of the evidence is against this claim and it must 
be denied.   Gilbert, 1 Vet. App. 49, 55 (1990).





ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for low back disability is 
reopened.

Entitlement to service connection for low back disability is 
denied.


REMAND

In the instant case, the service treatment records reveal that in 
April 1974, the Veteran was seen by medical personnel for a stiff 
neck.  The diagnostic impression was neck muscle strain with no 
neurological symptoms and the Veteran was prescribed valium.  
Subsequent 1992 medical records reveal that a cervical spine MRI 
produced small central disc protrusions at C2-3 and C5-6, as well 
as a mild degree of spinal stenosis at C3-4 , C4-5 and C5-6.  
Records from 2001 then reveal findings of multiple level disk 
degeneration and herniation of the cervical spine causing spinal 
stenosis, compression of the spinal cord and atrophy changes of 
the spinal cord.  The records also reveal electrophysiological 
evidence of C5-6 radiculopathy.  As a result, the Veteran 
underwent cervical corpectomy, anterior cervical discectomy and 
posterior cervical fusion in September 2001 with subsequent 
posterior surgical decompression. 

As noted in argument by the Veteran's representative, in a 
November 2003 progress note, a VA nurse practitioner noted that 
it was conceivable that the Veteran's neck strain in service may 
have exaggerated or accelerated the process through which  the 
Veteran's cervical spine disability became manifest.  
Additionally, the representative submitted treatise evidence 
tending to indicate that an actual cervical sprain can 
potentially lead to deterioration and advancement of the 
degeneration to the spine and ultimately disc pathology and 
myelopathy such as experienced by the Veteran.

Accordingly, the record includes evidence of a neck/cervical 
spine injury in service, evidence of current cervical spine 
disability and evidence indicating that the current cervical 
spine disability may be related to the neck injury.  (In regard 
to the latter criterion, the Board notes that there is a low 
threshold for determining that evidence has been presented 
indicating that a current disability may be related to an in-
service injury.  McClendon, 20 Vet. App. 79 (2006)).  
Consequently, the Board finds that a VA examination is necessary 
prior to a final decision being rendered in the instant claim.  
See 38 C.F.R. § 3.159(c)(4).  

Prior to affording the Veteran with the VA examination, the RO 
should obtain all outstanding records of VA treatment records for 
cervical spine disability.  The RO should also ask the Veteran to 
identify any additional sources treatment he has received for 
cervical spine disability and should obtain the available records 
from all sources appropriately identified.    
     
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding VA 
treatment records for cervical spine 
disability.  

2.  The RO should ask the Veteran to identify 
any additional sources of treatment or 
evaluation he has received for cervical spine 
disability and should secure copies of 
complete records of the treatment or 
evaluation from all sources identified.

3.  The RO should arrange for a VA 
examination by an appropriate physician to 
determine the likely etiology of the 
Veteran's current cervical spine disability.  
The Veteran's claims folder should be 
reviewed by the examiner in conjunction with 
the examination, including the service 
treatment records, the VA medical records and 
the medical treatise evidence that was 
submitted by the Veteran's representative 
along with his October 2006 brief.  Any 
indicated tests should be performed.  The 
examiner should then provide an opinion 
whether the Veteran's current cervical spine 
disability is at least as likely as not (i.e. 
a 50% chance or greater) related to his 
military service, to include neck strain 
therein.  The examiner should explain the 
rationale for the opinion given.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental SOC and 
provide the Veteran and his representative 
the opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  No 
action is required of the appellant until he 
is notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


